Citation Nr: 0714778	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinus disease, 
including as secondary to asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 through May 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The case is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for asthma was 
denied in May 1970 and not appealed.

2.  Since May 1970, medical opinions have been obtained 
suggesting that the veteran's asthma onset as a result of 
military service, or was aggravated by military service.

3.  There is no competent medical evidence to show that the 
veteran's asthma existed upon his entry into active service.

4.  There is competent medical evidence to show that the 
veteran's current asthma diagnosis originated in service.

5.  There is competent medical evidence to show that the 
veteran's current sinus disease is a result of his asthma.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for asthma; the 
claim is reopened.  38 C.F.R. § 3.156(a) (2001).

2.  It is as likely as not that the veteran's asthma was 
incurred in service.  
38 U.S.C.A. §§ 1111, 1131, 5107 (West 2005);  38 C.F.R. §§ 
3.102, 3.303(a), 3.304(b) (2006).

3.  The criteria for service connection for sinus disease 
secondary to service-connected asthma are met.  38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for asthma, as well as seeking service connection 
for a sinus disease secondary to his asthma.  The provisions 
of the May 2004 Board remand have been met and the case is 
ready for appellate review.

New and Material Evidence
The veteran is seeking to reopen his claim for service 
connection for asthma.  A claim that has been denied, and not 
appealed, will not be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 38 C.F.R. 
3.156(a) (2005).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in April 2001, before the amendment's effective date.  
Therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

While the RO ultimately reopened the veteran's claim for 
service connection for asthma and considered the claim on a 
de novo basis, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The veteran's claim for service connection for asthma was 
originally denied in March 1970 on the basis that the 
veteran's asthma existed prior to service and was not 
aggravated by service.  Since March 1970, medical opinions 
have been obtained suggesting that the veteran's asthma onset 
as a result of military service, or was aggravated by 
military service.  In particular, Dr. Canale, a private 
physician, opined in July 2003 that the veteran's asthma was 
aggravated by service.  Also, in May 2005, a VA examiner 
stated that the veteran's asthma "more likely than not had 
its onset during active service."  Because these statements 
were not associated with the claims folder at the time of the 
March 1970 denial, and because they lend support to the 
claim, specifically to the basis of the March 1970 
disallowance, they are new and material to the claim.  
Accordingly the claim is reopened.


Service Connection - Asthma
For service connection, a claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131; 
38 C.F.R. § 3.303(a).

Whether the veteran has a current diagnosis of asthma is not 
in question.  The most recent VA examination in May 2005 
confirms the diagnosis, which is supported by private 
treatment records, as well as the January 2002 VA examination 
report.  The veteran has a current diagnosis of asthma.

The question in this case is whether the veteran's asthma 
preexisted service, and, if so, whether the condition was 
aggravated by service.  A veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  That 
presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 U.S.C.A. 
§ 1111; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be considered to have been aggravated by active service when 
an increase in disability is shown during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this case, entry examinations are negative as to the 
existence of asthma.  In an April 1962 examination, prior to 
his entry into service, the examiner made no notation of any 
history of asthma and noted no respiratory abnormality.  Upon 
actual entry of service in July 1963, the veteran was again 
examined and no asthma was noted.  Because there is no 
abnormality noted at service entry, the veteran is entitled 
to a presumption of soundness, which, under 38 C.F.R. 
§ 3.304(b), can only be rebutted by clear and unmistakable 
evidence that a disability existed prior to service.  

In March 1964, the veteran was afforded a Medical Board 
examination to determine his fitness for service due to 
asthma.  This was following episodes of trouble breathing 
during training and climbing exercises.  See August 2003 
Board hearing transcript, page 5.  The March 1964 examination 
report clearly shows the asthma diagnosis that led to the 
veteran's medical discharge in May 1964.  The March 1964 
separation examination also notes the veteran's asthma.  

In the narrative summary accompanying the Medical Board 
recommendation, it was noted that the veteran's asthma was of 
lifelong duration, existed prior to service, and was not 
aggravated by service.  The notation that the veteran's 
asthma began in infancy was presumably made based upon the 
veteran's reported history at the time.  There is no medical 
evidence of asthma prior to service.  The veteran's 
statements are not competent medical evidence of a diagnosis.  
Although lay evidence is acceptable to prove symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Competent medical evidence showing 
asthma prior to service is required to rebut the veteran's 
presumption of soundness.  There is no such medical evidence 
in this file.  

The veteran's own reports of asthma symptoms, for which he is 
competent to testify under Espiritu, do not suggest that he 
had asthma upon entry into service.  He reports that he did 
have asthma in childhood, but had no asthma attacks after age 
12.  See August 2003 Board hearing transcript, page 4.  The 
veteran's mother and siblings also submitted statements in 
November 2005 that support the notion that the veteran had no 
asthma attacks following adolescence.  The record is devoid 
of medical evidence of asthma at the time of the veteran's 
entry into service.  As such, because his entry examinations 
are negative as to any respiratory abnormality, the veteran 
is presumed to have entered service in sound condition.  
38 C.F.R. § 3.304(b).  

Because the March 1964 Medical Board examination clearly 
shows a medical diagnosis of asthma during service, the 
second element for service connection under 38 C.F.R. 
§ 3.303(a) is met.  As such, the one question remaining is 
whether there is a medical nexus between the veteran's 
current asthma disability and the asthma diagnosed in 
service.

In January 2002, the veteran was afforded a VA examination.  
The examiner reviewed the claims folder and examined the 
veteran, upon which time the following diagnosis was made: 1) 
sinus disease associated with chronic allergic rhinitis, as 
well as a deviated septum, most likely associated with 
bronchial asthma; 2) inflamed or hypertrophy of turbinates 
bones, compatible with allergic rhinitis and associated with 
asthma; and 3) mild obstructive pulmonary disease compatible 
with an irreversible lung defect caused by bronchial asthma.  
In an addendum to that report, the examiner opined that the 
veteran's present condition is not associated with his period 
of service, because it is a "preexisting poorly controlled 
condition."  This opinion was based upon the Medical Board 
examination, which, as discussed above, is not sufficient to 
show that the veteran's asthma preexisted service.  As such, 
this negative nexus opinion is of little use in deciding this 
claim.

The claims folder also contains treatment records from the 
veteran's private physicians, including Doctors Phillips, 
Scalco, Canale, Joslyn, Brooks, Lake, and Stumpf.  These 
records lend credence to the veteran's current diagnosis, but 
there is minimal evidence regarding a medical nexus.  An 
October 2002 statement from Dr. Canale stated that he began 
treating the veteran in the "early 1990s," which is well 
after service.  In July 2003, Dr. Canale submitted a 
statement in which he opined that it is as likely as not that 
the veteran's asthma was aggravated by his military service.  
The doctor, however, provided no basis for the opinion and 
made no suggestion that he had reviewed the veteran's service 
medical records.  As such, the implication that the veteran's 
asthma was a preexisting condition that was aggravated by 
active service is made with little merit.

Following the Board's May 2004 remand, the veteran was 
afforded updated VA examinations.  In April 2005, a VA nose, 
sinus, larynx and pharynx examiner reviewed the claims folder 
and examined the veteran, after which she diagnosed allergic 
rhinitis, chronic pansinusitis, and asthma.  The examiner 
stated that "given the fact that he had no complaints of 
allergic rhinitis or sinusitis in the military...it is unlikely 
with probability very less than 50% that any identified 
asthma...had its onset in active service."  The examiner did 
not believe that the veteran's asthma was etiologically 
related to, or increased in severity beyond its natural 
progression as a result of, activities performed in active 
service.  This evidence clearly weighs against the idea that 
there is a nexus between the veteran's current disability and 
service.

In a May 2005 VA respiratory examination, a different 
examiner also reviewed the claims folder and examined the 
veteran.  The examiner confirmed the veteran's asthma 
diagnosis and stated that it "is more likely than not" that 
it "had its onset during active service" and "is 
etiologically related to his present problem."  This opinion 
is the most recent in the claims folder.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Here, there are two opinions that have relatively little 
weight in this determination.  The VA's negative nexus 
opinion in January 2002 relied upon the notion that the 
veteran's asthma preexisted service, and Dr. Canale's July 
2003 positive nexus opinion was provided with absolutely no 
basis.  Since then, there have been two VA examinations, also 
with opposing results.  See April 2005 negative nexus opinion 
and May 2005 positive nexus opinion.  Considering asthma's 
respiratory nature, and considering that the positive VA 
nexus opinion came from the May 2005 respiratory examination, 
it may be said that the May 2005 opinion should be given 
greater weight than the April 2005 examination, which was 
primarily for the veteran's sinus condition.  At the very 
least, the evidence regarding whether there is a medical 
nexus between the veteran's current asthma diagnosis and the 
diagnosis made in service, is in equipoise.  As such, under 
38 U.S.C.A. § 5107, the veteran's claim for service 
connection for asthma must be granted.

Service Connection - Sinus Disease
The veteran is also seeking service connection for a sinus 
disease.  While the service medical records are devoid of 
evidence of treatment for a sinus condition, the veteran 
contends that his sinus disease is secondary to his asthma, 
which was deemed service connected, above.  Thus, the veteran 
is seeking service connection for sinus disease on both a 
direct basis and as secondary to his service connected 
asthma.  Under 38 C.F.R. § 3.310(a), service connection may 
be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.  

The most recent VA sinus examination shows that the veteran 
is currently diagnosed with allergic rhinitis, chronic 
pansinusitis, and asthma.  See April 2005 VA examination 
report.  However, treatment for allergy and sinus problems 
dates back to March 1970.  Dr. Scalco, in March 1970, stated 
that the veteran's primary problems "are all connected with 
an allergic problem" and that the veteran's allergic problem 
was a continuation of the asthma diagnosed in service.  There 
are voluminous private medical records showing treatment for 
sinus and allergy issues over the years following Dr. 
Scalco's March 1970 statement, including records from sinus 
surgeries in June 1996 and January 2001.  The veteran 
reported at his hearing that he has had six sinus surgeries 
over the last approximately thirty years.  See August 2003 
Board hearing transcript, page 10.

In January 2002, the veteran was afforded a VA examination.  
The examiner reported, based upon physical examination and 
chest x-ray that the veteran has "significant sinus disease 
associated with his chronic allergic rhinitis, as well as his 
deviated septum, which is most likely associated with his 
history of bronchial asthma."  In July 2003, Dr. Canale 
submitted a handwritten note stating that the veteran's 
"current sinus problems are caused by his asthma."  The 
doctor, however, provided no explanation or basis for this 
opinion.  In April 2005, the veteran was afforded another VA 
examination.  The examiner noted that the first report of a 
sinus problem is the March 1970 report of allergic rhinitis.  
This examiner did not believe that the asthma caused the 
veteran's allergic rhinitis or his pansinusitis, both 
diagnosed at the time of that examination.  The examiner 
explained this conclusion by noting that there were no 
complaints of sinus problems in service and concluding that 
the sinus disease, therefore, did not start in service.  
This, however, is not the question.  The issue is whether the 
veteran's sinus disease was proximately caused by his service 
connected asthma.  The March 1970 doctor answered that in the 
affirmative, while the April 2005 VA examiner essentially 
provided a nonanswer.  In a May 2005 VA respiratory 
examination, the examiner noted, based upon physical 
examination and a review of the record, that the veteran has 
"significant sinus disease that is more likely than not had 
its onset during active service and is etiologically related 
to his present problem."  While this was the respiratory, 
rather than sinus VA examination, this examiner more directly 
answered the question at issue than the April 2005 sinus 
examiner.

When looked at as a whole, the preponderance of medical 
evidence supports the veteran's claim.  Both the March 1970 
private physician, seemingly familiar with veteran's 
condition at the time, as well as the May 2005 VA examiner 
support the notion that the veteran's sinus and allergy 
problems are a result of his service-connected asthma.  The 
March 1970 statement was made years before this claim was 
ever made by the veteran, which gives it even greater 
credibility.  This evidence outweighs the opinion by the 
April 2005 examiner, which does not address the issue of 
secondary service connection.  Thus the positive evidence 
outweighs the negative evidence and service connection is 
granted for sinus disease secondary to service-connected 
asthma.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for asthma.

Entitlement to service connection for asthma is granted.

Entitlement to service connection for sinus disease as 
secondary to service-connected asthma is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


